Exhibit 10.2

AMENDMENT NO. 1

TO

AMENDED AND RESTATED

ALLIANCE PARTNERS PROGRAM AGREEMENT

This Amendment No. 1 to Amended and Restated Alliance Partners Program Agreement
(“Amendment No. 1”), effective February 19, 2014 (“Effective Date”), is entered
into by and between Blackhawk Network, Inc., an Arizona corporation
(“Blackhawk”), and Safeway Inc., a Delaware corporation (“Safeway”).

WHEREAS, the parties entered into that certain Amended and Restated Alliance
Partners Program Agreement effective as of December 30, 2012 (the “Agreement”),
and wish to amend the Agreement to extend its initial term.

NOW, THEREFORE, in consideration of the mutual covenants and promises of the
Parties and other good and valuable consideration, the sufficiency and receipt
of which is hereby acknowledged, the Parties agree as follows intending to be
legally bound:

 

1. Extension of Term. Section 4 of Exhibit A to the Agreement is hereby amended
as follows: The date “December 30, 2017” is deleted and replaced by the date
“December 30, 2019.”

 

2. General. Except as specifically amended by this Amendment No. 1, all terms
and provisions of the Agreement shall remain in full force and effect. Any
capitalized terms used without definition in this Amendment No. 1 shall have the
meanings ascribed to them in the Agreement.

 

3. Counterparts. This Agreement may be executed in counterparts, which execution
may be by facsimile, each of which shall be an original, but all of which shall
constitute one, and the same, document.

IN WITNESS WHEREOF, the undersigned have executed this Amendment No. 1 as of the
Effective Date.

 

BLACKHAWK NETWORK, INC. By:  

 /s/ Jerry Ulrich

Print Name:   Jerry Ulrich Print Title:   Chief Financial & Administrative
Officer SAFEWAY INC. By:  

 /s/ Laura A. Donald

Print Name:   Laura A. Donald Print Title:   Vice President